Per Curiam.

The credibility of the witness was a question for the justice, and we should not set aside the judgment on that ground, especially as it is very questionable whether he was properly admitted. But in the costs, the justice has allowed the costs of swearing the defendant’s witnesses. This was incorrect. The judgment must, therefore, be affirmed as to the damages, and reversed as to the costs, and no costs will be recoverable on either side. (8 Johns. Rep. 111. 13 Johns. Rep. 350. 460.)
Judgment affirmed»